Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 8




                               A COM PLAINT UNDER THE CIVIL RIGHTS ACT,
                                             42 U.S.C.1983
                                                                           FILED BY               D.C .
                                     UNIR'ED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                                                                  JUL y 2g2g
                                                                                        -




         A zzzp z/zozztszzz-i/                      )                             kt'
                                                                                   .l'
                                                                                    olorl
                                                                                        ',l
                                                                                        ,  '
                                                                                           X
                                                                                           ..v?
                                                                                          u&  L
                                                                                              A)j
                                                                                              .
    G p,y         v:. .- ' ' +. - -z-z )
   7z7
     + /# 1 7+/.
               J N- Jzaazz-z- )
    3.
     Y5- '' .--20.3                                 )
    (Enterabovethefullnameofthe pl
                                 ainti
                                     ff
    orplaintiffs inthisacti
                          on.)

     ,

    z/zzzwzgv.
             w.-q.ew.wwr> w .zz
                              'vy
         &       -N W        . zJ'             zz'--)
                                                               4#/#1'
                                                                    v.-,-----
   M.
    ,d7/#,
         4zzzm         . . az, -.
                                -.vzzro' . )                 Catye #               --   -

             4.
              m .@ .z:&)                                     Judge                #'
                                                                                  %tRT
          &- 4 - zz 'x lF >       ' 3z '*           )        Md rlIfp-.Afl. Ft)t!pd$
    (Enter bovethefullnameofthedefendantor
    defendantsinthisaction.)
                                  Instructions forFiling Com plaintby Pri
                                                                        soners Underthe
                                  CivilRights Act, 42 U.S.C.1983

           This packetincludesfourcopiesofa complaintform and two copies ofa forma pauperis petition. To
   Gtartan action you m ustfile an criginaland one copy ofyourcom plaintforeach defendantyou nam e and one
   copy forthe coud. Forexample,ifyou name two defendants,you mustfile the originaland three copies of
   the complaint. You should also keep an additionalcopy ofthe com plaintforyou own records. AIIcopies of
   the com plaintm ustbe identicalto the oriqinal.

                  The cl
                       erkw illnotfil
                                    e yourcom plaintunlessitconform s to these instructions and to these
   form s.



           Yourcompl   aintmustbe Iegibly handwritten ortyped. The pl
                                                                    ainti
                                                                        fforplaintiffsm ustsign and swearto
   the com plaint. Ifyou need additionalspace to answera question,you may use the reverse side ofthe form or
   an additi
           onalblank page.

            Yourcom plaintcan be broughtin this coud only ifone ormore ofthe named defendantsare Iocated
   within thisdistri
                   ct. Further,i
                               tis necessaryforyou to file a separate com plaintforeach claim thatyou have
   unlessthey are aIIrelated to the sam e inci
                                             dentorissue
Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 8




           In orderforthis complaintto be filed,itmustbe accompanied by the filing fee of$120.00. In addi
                                                                                                        tion,
   the United States Marshalwillrequire youto paythe costofserving the complainton eachofthe defendants.
             Ifyouare unable to pay the filing fee and service costs forthis action,you may peti
                                                                                               tion the coud to
   proceed in forma pauparis. Two bl    ank petitions forthis purpose are included in othercopy is foryourrecords.
   Afterfilling in the petition,authori
                                      zed to adm inisteran oath.

         Youwillnote thatyou are required to gi
                                              ve facts. THIS COMPLAINT SHOULD NOT CO NTAIN
   LEGAL ARGUM ENTS O R CITATIONS.

           W hen these formsare com pleted,mailthe originaland the copies to the Clerk ofthe Uni
                                                                                               ted States
   DistrictCourtforthe Southern DistrictofFlorida,301 North M i
                                                              am iAvenue,M iam i,Florida 33128-7788.

           Previ
               ous Lawsuits
           A. Have you begun otherIaw sui ts instate orfederalcourtdealing with the sam e facts involved in
              thi
                s acti
                     on orothentise relating to yourim prisonm ent?
                                                                     Yes (    )
                IfyouranswertoA isyes,describeeachIawsui   tinthespace below.(Ifthere ismorethanone
                Iawsuit,describetheadditionalIawsuitsonanotherpieceofpaper,usingthesameoutline.)
                       PartiestothispreviousIawsuit                 /)zw/w,gzpaw exl Z .
                       Pl
                        ai
                         nti
                           ffs: f-
                                 *.2at
                                     .1
                                      444&J&mr '-%-'t
                                                    -
                                                    7 -A /5 'e'(J,
                                                                 ô.o)
                                                                    ,             ,




                                       ZJ W o
                                            'zzz-zv / '#/ /X/e /'TzJ'-
                                         q                 y             .        '             '
                       Defendants'
                                 .           a.
                                              .9,44    '
                                                               ).            '- '...
                                                                                   r          z'e'
                                                                                                 -
                                                                                                 .. X ...  *'
                                                                                          .
                                 -.           Jz f             -              .
                                                                                   wm .                             .
                   2.Coud (i
                           ffederalcoud,namethe district'
                                                        ,i
                                                         fstatecoud,namethe countyl:
                              . .-
                                      zaww . . sz /yyujy ax y

                   3.DocketNumber: ê) .'
                                       Zz).Cy' .Z //.f2                       .ddzd     .V WWW V.Y& W               m
                                                                                         u w-       r-n            -)
                                                                                                          Jpzv z ee'    .


                       NameofJudgetowhom case/asassigned'
                          -                        '
                                                        . Zp/zz-'za - ,'-                           . -
                       z ' . -- zzz.. & zw        .
                                                               z ....        zz   -?z   zz,z)


                       Disposition(forexampl
                                           e:W asthe case dismissed?W as i
                                                                         tappealed? Isitstillpending?):
                                         ?5n t/,Avx'
                                                   p+. <zzr z:

                      Approximatedateoffilinglawsuit:                4 -gz -Jw          9 .zz rzx zzzo
                      Approximate date ofdisposition:                                                           .



          IIPlace ofpresentconfinem ent:
            .                                     77a- Vev.z z, zky J7az#'-
                                                                          : -2-z -z
                                                               2
Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 8




                   J&-/z
                       ,z>/ r-4 * ,y' /'za
                                         z'
                                          vz *r'
                            ' +/J/ zzo,/ézds- 'v                               A''ww wsw d .x .
                                                                                              -                 . -YF//f
                    A. Is there a prisonergriivance procedureinthisinsti
                                                                       tution: Yes(                      No ( )

                       B. Did you presentthe facts rel
                                                     ating to yourcom plaintin the state prisonergrievance procedure?
                                                        Yes(        No ( )

                       C. I
                          fyouransweri
                                     s YES:
                             1 whatstepsdidyoutake?é'
                                                    -#47 '<z'
                                                            - w,v> - J-z7z: -> r.- Ké+p l'
                                                                    '               R
                                                                                         xe-
                                       .                                                       '

                            #                          <.
                                                              A                 .Y lr.r K/Z1.2                              .
                                         ?z//4/tq, zo##wwaa.
                                                           e-eoue. txzxu.-1.9.
                                                                             r.,uvzoxrxos. v zpge.y..
                                                                                      . ox '.. -y.   ywv
                                                                                                                  .

                              2 whatwastheresult/724/ . -        w . o                                u ;n
             $./vvu t w .;,
             .
                       '
                                                       z'zezzzp . - .ezzz-,.Jzw,
                                                                               - sux,.ék
                                                                                       zxzss..>zz
                       1H % yN
                            ' z- &>ve,                                  'j(    êr
                    o.IfyouranswerisNo,explai
                                            nwhynot:M'J o4                                  - ,z         : J -/ -.T.o s,,z
         f.zaz
             >j# .nJ zg/
         JFIZ .> iv/zozyzt zzz.
                              s/vzw zw-
                                                       . -pwo- cpzzx/zw--                          ',,.z.2@.,'-zyzzzJ.
                                                                                                                     / hœrê  xs
                                                                                                                    J zzz-mzz//
         /                    ovt zqjzv--
                                        az csk+ t@ .
                 111. Parties
                    (In i
                        tem A below,placeyourname inthe firstblankand place yourpresentaddressinthe second
                     blank.Dothe same additi
                                           onalplaintiffs,ifany.)

                   B.Defendant                     #/..vzzwzv,w X g.rw-
                                                                      x?
                            Isemployydas vS:tw a z J'wr-.
                                                        çv.
                                                          J3wzz #,v. i v/                                   K g zzzw re Z
                            zz/oyzzzze zl -wut'.>zzz-,z:

                   C.AdditionalDefendants: L Ws qzy .
                                                    -.




                 IV. Statem entofClaim
                     State here as briefl
                                        y as possible the facts ofyourcase. Describe how each defendantis
                      involved. Include also the nam es ofotherpersons involved,dates,and places. Do not
                     give any Iegalargum ents orcite any cases orstatutes. Ifyou intend to all
                                                                                             ege a num berof
                           rel
                             ated claims,numUerandsetforth eachclaim ina separate paragraph.
                           (Useasmuchspaceasyouneed.Attachextrasheetsifnecessary,)
                   '                                                                    *
                                                   %

                                           *
                                                            a y           ,w                  rz-: ezz     z7          <e   -s .â'
                       '        '              w
 ,   .
* taws/.v                                      m            #'yzp             +> zy         , r                       z.-   x
r'
 Aw'ez Zm - z zwzz-
                  vazz<2 cz<t-
                             szpz.
                                 x
                                 O
                                 Jzr,ws
                                                                                                                azv -
       Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 8




                                   FZ                                                                                                          W                YZ'tc                     Z'               zr
                                                                                                                                                                                                                               Vf
                                                                                                                                                                                                  .
                                                                                                                            v y.vg                          w       -2 # ,.u K w,z-                                                 .m
                                                                                                                         -m e.
                                                                                                                             -> ?                      '-dza'
                                                                                                                                                            zn z& Je&- '.- ZzMzzpe .
                                                                                                         zoz  '+z       .                                            .
                                                                                                                                                                     A       w',                      wo- uez .
                                                                                                                                                                                                              xw z-
                       '
                                       ;                             g                             -
                                                                                                   ' z '-à A-                                                            r #,&<                            X zw .
                                                                         .                                                       -                         z a'                  p
                                                                 '
                                   <
                                                                                                   ,
                                                                                                            J         z' Jz7
                                                                                                                     ....-.
                                                                                                                                               =z-                        z-zNzx/ 'Z>.K               '.
                                                                                                                                                            ,

                                           <                                                                                 4
                                                                                                                                    'K Z/ w . +                                                        ,y . g.ym
                                                                                      ..                        o
                   Xtr '
                                                                     --                            J'                            &.
                                                                                                                                  ep *''vv'- #W-
                                                                                                                                              /
                                                                                                                                              .
                                                                                                                                              J
                                                                                                                                              1  ez- r                                                a# za< zzez
                                                                                                                                                                                                                .v
                   V                   14. y .z. .s. zz.                                                                 .
                                                                                                                                                                '
                                                                                                                                                                zz.                       wz z.
                                                                                                                                                                                              z J?
                                                                                                                                                                                                 zw azewszx                              .

                               //
                                '                        #Kzv                                      .z -                          ve            o' Y e- cr.
  A rz-@
                                                             .   .               ..
                                                                                       /   -
                                                                                                                    VW X Z JAXe                                                           J            'Z ZA*'F/VV fks
                                                                 ;                                     . . .
                                                                                                                     y. a                                                  zza -                                                    vw
                                   ê .                                       z                     z,
                                                                                                    .                            -..                                             x zazz.x- vwz
                                                                                                                                                                                             w                                  avzz
                           .                                                     #'



                                                                         44## '                                                  '' '                               ' '-                      '- - -z,,3                 w/'+74
                                               .                                 ,
                                                                                  %                                          4a . g .
       D.&&
         .                         .                                                                                                                                 z                                                       .
>J0-                               ,
                                   .                                 p                                              .?                     l                        / .+ .gg y g                                        a a c,
       +                           K#                                                                                        py-           .       .            l                    ..                         -                7
                                   '
                                       .
                                                                                           e.                                                                                                              z                        #,
              'r                               .
                                                       yz            ael# .  .
                                                                                                                               ' Zw' - yp z.           .    .              -
                                                                                                                                                                                                  sw w                        yz.wa
              A >/' 'zv zz7X4z/'-  .vr                   ê       .                                                  .        .
                                                                                                                                 wxZ.                                          -              -,                 .Jsz               r
        /&#Aw,
             x.g/+ ..  Z.r da ' '<                                                                                                                         ,.--' .                        '
                       y 0-
         ptzpzzfzzF..z'-
                               -
                                                             r
                                                                 .
                                                                                               .            .
                                                                                                                œrtm                 .         a                                     zl.y yz      ya../ o . .g  # z
                                           ,

                                                   ,
                                                                             o. .                                                                  z                     - war .                                          ..).
                               .
                                                             DR                                         <
                                                                                                       ..                             > /z z-:                           e, .                 -                     '           .
                                                                                                                                                                                                                                'W a -
                                                                                                                                                                                                      **
                                                                             *                                                                                                  t.
              K z,4. J ' s-A.4' zv .
                                                                                                                     =           -                          >Y/we- >                      .+          , ' '                   c-
              Zzlpz-
                                                       M z'vz ,                                                 s.oz.
                                                                                                                    za,-ws.                                     ar                                         ,az.                .



                                                   Relief
                                                   State brieflv exactlv w hatyou w antthe courtto do forvou.
                                                   M ake no Iegalargum ents, Cite no cases orstatutes.
                                                       z .

               '
                                               .
                                                                 X
                                                                 .
                                                                                                       * -- .
                                                                                                       ,
                                                                                                       .                              .'
                                                                                                                                                           ** zd./z- . /rR.zzlyzssv zd-
                                                                                                                                                                     '                                                    -
                                                                                                                                                                                                                          '


        6%             Aw                                                                      .                                 .
                                                                                                                                     .u                         w> @/                          yw- Lvw i
                                                                                                                                       4                                                                                        >
                                                                                                                                                                                                                              - .
Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 8




                                            r               .              d
                  W - w .y    ..                       .        .
                                                                     '
                                                                         v..
                                                                           zw Jw yyyyr .
                                                                                .
                                                                                       zy                                              sz.s
                              .                         .
                                                            &       .y a                       mxp /f
                                                                                                    .w
                                                                                                     zgK (w y.r                  g.
                                                                                                                                  y & Nj.
                                                                                                                                  o
                          -
                                   dzA'
                                                        W -/' :.t.t - zfW 'Jz>      z '.o ys'zx'or'vz.à        .
                                     ,                )                    r
                   .+7   ;>
                          ,
                                     ,.f,             x
                                                          zz         .
                                                                  4 . u / z,-u'wz
                                                                               * '
                                                                                 -
                                                                                  r /; ,*-s> =, @
                                                                                                  jy
                                                                                                   Fr'/z'
                         /V                         ,
                                                    '
                                                    +zazf zzr.J .-/,                                               zze       z>'
                                                                                                                               A 'z      e-
         u .Jg. gz
                 'zsa; s.o >.
                            #'wzz
                                vzazv.. ikr p/z.z,
                                                 z'
            Si
             gnedthi
                   s p(*-dayo,                                              ,2o
                                                                                    /


                                                                                    .s .                     w yzazy xw wv
                                                                         ,7 #                                      '3*6F
                                                                     (Signature ofplainti
                                                                                        fforpl
                                                                                             ainti
                                                                                                 ffs)
            VERIFICATION
            stateofFlorida
            county ofBrow ard

            I 4t4#/4'
                    -
                    Jm?
                      ' vo                                                ,beingfirstdulysworn,underoath,says:
            Thatheistheplaintiffin thisaction and knowsthe contentofthe abovecomplaint'
                                                                                      , thatitis
           true ofhisown knowledge,exceptasto thosem attersthatare stated in iton hisinform ation
            and belief,and asto thosem attershe believesto betrue.                                  .'
                                                                                                                        ,
                                                                                                                        .
                                                                                             j'
                                                                                            /.#,1 ?'.'        #.
                                                                                                             ./'
                                                                                                                   .'



                                                                                        z                '                        ..
                                                                                     z                   /,
                                                                               Signattlr ofPlaintiff

      Subscribedandsworntobeforemethis W Xx- dayof                                                                          ,20 '.
                                                                    *
                    f' # V,
                          //p
                          # ur
                             z,
                              #saz .
                                   gtt eà
                                          k / t1) a'p?.../J
                                     .
                                     -jjj
                                        fjf
                                          t / t yo p,z
                                                .




                                       /w'j
                                          )
                                          g
                                          ;
                                          t,
                                           ;
                                           l
                                      q( (t f
                                      .
                                             çz
                                             j,
                                              / y
                                                .
                                                j
                                          # ' lk-?
                                     t4
                                      1 /
                                      .
                                      -    tf

                                                                5
      Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 8




                          '
                          6zoe.doflaw w z= wpy' zzawzvw,sz'c                         -   -

                          -.->           ..zA ZQ Uzz * v -         -                     z'g
                                                                                           y.
                                                                                            z,
                                                                                             ww,
                                                                                             . y-
                                                                                                z,
                                                                                                 xs.
                                 > o/ > - 6* rvwv     h ox.'
                                                           A'/>1
                                           V .L aa a/r,fhzuu .FF>/'JJ/J
                           (?o:.)wvA rn7 zzcz.
                                            4.
                                             >my
                                               . Pzyzz
                                                     w
                                                     szw'
                                                        .
                                                        mx
                                               zpzazzsx p/zr/,
       >                 /-zz
                            -
                            z,t
                              ;zz/
                                 wwss-v
                                      'Xw'
                                o pn y-
                                         wzzxpr.-
                                                *
                                           '
                                                  v ez zs   Xz.z.ow-z'
                                                                     - X<zz'
                                                                           r
                                /' ,             A.zw y
                                                      7'wzwxntx ----

                                p9Y.
                                   ats4,zv/An.ac
                                       y'
                                        zozw/rm'zz../ ,x'
                                                        1 azgzu.4 J/ovA 2zz/
'

              1
              I
                                                        ,.
                                                         /-w vz-i oaq
             !#

    ?
    #é
     5f
      5
      -;     ë. ,aay -pt-
                 ,
                     .
                        f
                        j3g,', .
                         $,
             .
              #
             '4
              ) 5+. 1,3-z
                             g/ zzN
                                  'sz w.
                                       a.-wn,
                                            c.z.z.
                                  2 z/g,'.
                                   '
                                         u aa -                  zzy/.er oA &- A,z>vZsa z> uvzu
                                       /Z- /ew '
                                       -
                                                             r''v*'>a N ,e   &.W /f/ CWK 'z'i

                         u A zz.tro,,.,/-,/-, zz/-w -w.-- X a-/zzwa J zv,z-/
                     l//v Cesh4bn A.&a y c,
                                          /xvoyry 4,1 ,4W                                > z-zzzw?,z'.-
                     &'@ côs4é/o/bltz'
                                     k h Vs-
                                          V' ZZ
                                              ,X/
                                                U,
                                                 Y
                                           ,../ /v
                                                   K
                                                   J
                                                     X
                                                     ,
                                                       &
                                                       /& Yz
                                                           v'*
                                   >       -
                                               e--
                                                af.a- w      -
                                                                       -



                     Jvu/',w,z,y /V v/ & ' @- &z< 6,1.2. S rv
                                                            gsz..pywA V y.,/-
           6gz .#-uLX'
                     at-.
                        -' -6 kyew...g ,z,e,i.g .
Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 8




JWJze #iur Xooz/v, >f>/ pbzspzuzvexw Vyzyw vm wz yx
--.
  ?--
  ..-- cz z.. .z z/w.w z - .
                                                  .s.s .z.z             s sogr

Dd>
  .3
   .                   öyo'
                          s/a-p. #y /A

                /Wm ,

 oy
 --
   ,,x.
     ,'
      ''
      a,-/
         *                          - - - / 76 :
  > ay. p
                                    '

                        A ur' .
                              ,w,& '      .-J-. )7> >Z XV-
                                   /' X ,J-
                                        .           .             X
                                                                  ;'
                          N zczz- P'z'
                                     z-: Jô/9

      .

          '
          ë ,      .
                        /J.
                          w,   ,,   y/ .z -Ug
                                            w,.z'
                                                à.X zzmy.
          :
          '                             êw g- gozrr zw'<z zz Jzi.
                                            .
                                                                e y - z,
                                                                       / M -azoxc +
           z.
            g
            .ry,
               zu,Tz.-.z-#,
              ..         .,..
                            x,
                             xys
                             J am
                                zpzvezzzzz.
                         S-W R /J ?A/JJzz-K #rz
                                             ,u/
                                               zzzpz
                                                   c

                                                    S'    .-x
Case 0:20-cv-61360-BB Document 1 Entered on FLSD Docket 07/07/2020
                                                            '
                                                                <  Page 8 of 8                                                                 X
                                                                                                                    Y                 -
                                                                                                                                          c.W
                                                                                                                        wa
                                                                                                                         '>a y
                                                                                                                             x.
                                                                                                                              .   .

                                                                                                        V) = a
                                                                                                     %Y N
N(
 N7
 -x/
   j                                          G                                 t
                                                                                                        N pi                                   x



        Ny
                                              @)
                                              D
                                              @
                                                                                                           o            t k -N
                                                                                                                        '
                                                                                                                              .

                                                                                                                             jr
                                                                                                                             -
                                                                                                    + %.
                                                                                                    ttl %
N> '
   Y
   NV s                                                                                                  < >
     V        ''   '

              '
                                                                                                    %'1   e
                                                                                                          kso..A.
                                                                                                                                                       -


                                                                >                                   m wr
                                                                                                                        Uj
                                                                                                                         'pa'-
                                                                                                                             c
                                                       VTh,             N
                                                                        N                   %C  .
                                                                                                           Y
                                                                                                          ..

                                                                                                           '             Y -N @
                                                                                                                         #
                                                                                                                         Nt '# :77
N .
N
        N w
                                                                                    7   c
                                                                                        . 2-
                                                                                    RiN m 7
                                                                                    -

                                                                                            ,
                                                                                                                                          & %
                                                                                                                                          *K
                                                                                                                                            G
                                                                                                                                          p
                                                                                    .hx) H,                                               î


<w. N< Nk                                              V
                                                       T                    %       >
                                                                                            .




                                                       N*                                                                                 P
       X
       A                                                            Q   V                           y'
                                                                    < .             qLy
                                                                    * <&                    7 >
    .=X                                                             $
                                                                    > %%            P       R
    ,
                   t%
                       K
                               .
                               x
                                   i                            N
                                                                     f
                                                                     C     6
    <
    .-                     t
                                                                % -
                                                                V' a N >o 7 ,
                                                                    -,
                                                                    .       -       -


    D
    Q                                                           C >'pzA
                                                                '
                                                                t? 3%0
                                                                        c.s>
                                                                        o               ,
                                                                wv - y.
                                                                     v' :
'                                                               kl % w >v 1or
                                                                            y.
    %                                                                       o
                                                                            >
                                                                            V                       V                                 =
                                                                                    (x?                                               O

                                                                % F R                                          qu
                                                                                                               Q
                                                                                                                    '
                                                                                                                        l.
                                                                                                                                  c<
                                                                                                                                  LD F1
                                                                                                                                  >u
                                                                                                                                                       .
                                                                        1           wo                         D
                                       *   k;Yxg,D
                                           W x o7
                                           > mI.
                                                 t2
                                                  a
                                                                .
                                                                    Q                                          Q
                                                                                                               O
                                                                                                                                          )
                                                 L)
                                                  œ
                                                  W.

                                                                D                                     z
                                                                                                     ''
                                                                                                                             '.
                                                                                                                              .                    x
                                                                                                                            '!j


                                                                                                      ,'
